          Case 7:16-cv-08294-NSR Document 9 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            10/23/2020


MD NURAZZAMAN, on behalf of himself and
others similarly situated,

                               Plaintiff,                           16-CV-8294 (NSR)
       -against-                                                ORDER OF DISMISSAL
TMS FOOD & CATERING, INC. d/b/a SUBWAY
RESTAURANTS and MOHAMMED SALAM,

                               Defendants.


NELSON S. ROMÁN, United States District Judge:

       Plaintiff MD Nurazzaman (“Plaintiff”) commenced this action on October 24, 2016,

alleging that Defendants TMS Food & Catering, Inc., d/b/a Subway Restaurants, and Mohammed

Salam (together, the “Defendants”) are liable for violations of the Fair Labor Standards Act and

New York Labor Law. (See Complaint, ECF No. 1.) Electronic summonses were issued that same

day. (ECF Nos. 5 & 6.) On November 10, 2016, summons was returned executed as to Defendant

Salam (ECF No. 7); no summons was returned as to Defendant TMS Food & Catering. The case

has been inactive since that time.

       On April 1, 2020 the Court issued an Order to Show Cause (“OSC”) why this action should

not be dismissed for want of prosecution. (ECF No. 8.) In the OSC, the Court delineated Plaintiff’s

failure to prosecute his claims, including Plaintiff’s failure to advance the action for over three

years. (Id.) Plaintiff was granted until May 18, 2020, to demonstrate to the Court that he had not

abandoned his claims and was taking diligent steps to prosecute them. (Id.) Plaintiff has failed to

communicate with the Court or otherwise respond to the OSC. Accordingly, due to Plaintiff’s

failure to prosecute this action, the action is dismissed pursuant to Fed R. Civ. P. 41(b).
           Case 7:16-cv-08294-NSR Document 9 Filed 10/23/20 Page 2 of 2




         The Clerk of Court is respectfully directed to terminate this action.




Dated:    October 23, 2020                                    SO ORDERED:
          White Plains, New York

                                                  ________________________________
                                                         NELSON S. ROMÁN
                                                       United States District Judge




                                                   2
